 1                                    UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                              Case No.: 2:19-cv-00099-JAD-VCF
 4 Broderick J. Hunt,
 5                        Plaintiff
                                                                      Order Adopting
 6 v.                                                            Report & Recommendation,
                                                                     Denying Motions,
 7 Department of Defense,                                           and Dismissing Case
 8                        Defendant
                                                                       [ECF Nos. 1, 2, 6]
 9
10
11             Pro se plaintiff Broderick J. Hunt has filed two Motions for Order Pursuant to Customer
12 Challenge Provisions of the Right to Financial Privacy Act of 1978.1 However, Hunt did not pay
13 the court’s required filing fee to initiate this action or serve a copy of his motion on the
14 government, so the court gave him until February 27, 2019, to do so.2 The court warned Hunt
15 that his failure to take that action would result in a recommendation that his motions be denied.3
16 Hunt failed to pay the filing fee or provide proof of service, so Magistrate Judge Ferenbach
17 recommends that I deny his motions and close this case.4 Objections to that report and
18 recommendation were due March 18, 2019, and Hunt has neither filed objections nor moved to
19 extend the deadline to do so. “[N]o review is required of a magistrate judge’s report and
20
21
22
23
24   1
         ECF Nos. 1, 2.
25   2
         ECF No. 5.
26   3
         Id.
27
     4
         ECF No. 6.
28
                                                       1
 1 recommendation unless objections are filed.”5 Having reviewed the report and recommendation,
 2 I find good cause to adopt it, and I do.
 3          Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
 4 Recommendation [ECF No. 6] is ADOPTED in its entirety. All pending motions [ECF Nos.
 5 1, 2] are DENIED. The Clerk of Court is directed to DISMISS and CLOSE THIS CASE.
 6          Dated: March 19, 2019
                                                           _________________________________
                                                                      ___
                                                                        _ _________ _ __ _ _
 7
                                                           U.S. District
                                                                      ct Judge
                                                                         Juddgge Jenn
                                                                         Ju      Jennifer
                                                                                        fer A. Dorsey
                                                                                   nnniiffe
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     5
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                   2
